IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39422

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 476
                                                )
       Plaintiff-Respondent,                    )     Filed: May 2, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MICHAEL SHAWN SOUTH,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of life, with five years determinate,
       for aggravated assault and being a persistent violator, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Michael Shawn South was found guilty of aggravated assault and being a persistent
violator. Idaho Code §§ 18-901(a), 18-905(b), 18-2514. The district court sentenced South to a
unified term of life, with five years determinate, but retained jurisdiction. South appealed from
the judgment of conviction. 1 On appeal, he contends the district court abused its discretion by
imposing an excessive sentence--particularly, an excessive indeterminate term.


1
        While this appeal was pending, the district court relinquished jurisdiction following a
period of retained jurisdiction. South then filed an Idaho Criminal Rule 35 motion, and the
district court granted the motion, suspending the underlying sentence and placing South on
probation.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, South’s judgment of conviction and sentence are affirmed.




                                                   2